DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 12/05/2021.
Claims 1-24 remain pending in the application with claims 12-14 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the battery connection module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laderer et al. (US 2012/0328919) in view of Ha et al. (US 2010/0247979). Further evidence is provided by Takahashi et al. (US 2014/0004393) and Jung (US 2013/0069594).
Addressing claims 1 and 15, Laderer discloses a battery device (figs. 1-2), comprising:
	a battery pack comprising a plurality of batteries 112, each battery having two electrodes 116;
	a battery connection module comprising:

a plurality of electrical assemblies (136+174), each electrical assembly comprising an electrode connecting member 136 and an extension terminal, each electrode connecting member 136 being provided to the insulating frame (fig. 2), each electrode connecting member being connected to at least one of the electrodes of the battery pack [0072-0075], each extension terminal having a fixed segment 184, an internal connecting segment (176+178), and an external connecting segment 172, each fixed segment being embedded and fixed within the insulating frame (fig. 3) by insert molding (the limitation is drawn to the process of forming the fixed segment that does not structurally differentiate the claimed fixed segment from that of the prior art, please see MPEP 2113), each internal connecting segment (176, 178) being directly and electrically connected with the electrode connecting member of the electrical assembly (fig. 3), each external connecting segment extending out of the assembling side of the insulating frame (fig. 3), and
Laderer further discloses the external connecting segments are for forming connection to monitoring unit via multi-pole connecting line [0093].

Laderer is silent regarding an adapter circuit board, a battery management circuit board and an electrical connecting unit for forming the claimed connecting configuration.

Ha discloses a battery device comprising first to third circuit units that are electrically connected together (Abstract).  The battery device comprising an adapter circuit board 250, a battery management circuit board 100 and an electrical connecting unit 240 connecting the battery management circuit board and the adapter circuit board to make the battery management circuit board 100 detachably connected with the adapter circuit board (figs. 3-5 and [0045-0056]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the battery device of Laderer with the adapter circuit board, the battery management circuit board and the electrical connecting unit disclosed by Ha in order to establish electrical communication interface between the battery pack and external electrical circuit (Ha, [0011]).  Furthermore, the electrical communication interface of Ha also provides heat dissipating functionality for managing the temperature of the battery pack (Ha, [0035]) via the heat dissipating structure 270 (Ha, [0053]).

Addressing claims 2-3 and 16-17, figs. 2-3 show wherein in the plurality of electrical assemblies, all but two of the electrodes connecting members (the two electrode connecting members are the ones connecting to the power connector 122) are bus-bars, each bus-bar has at least two electrode connecting portions to respectively connect the electrodes of adjacent batteries (fig. 2) and at least one arched buffer segment 196 (fig. 3) to connect adjacent electrode connecting portions (fig. 3).  The two electrode connecting members 136 that are connected to the power connectors 122 are the structural equivalence to the claimed output electrode members and 

Addressing claims 4-5 and 18-19, Laderer discloses at least one sensing unit 192 (NTC temperature sensor [0108] which is provided to the insulating frame (the temperature sensors 192 are situated in the insulating frame which meets the claimed limitation), each sensing unit comprises a sensor (the NTC material), wherein the sensor is attached to one of the bus-bars (fig. 3) and the signals from the sensors are outputted via the multi-pole connector 172 [0134].  Laderer does not explicitly disclose that the NTC temperature sensor comprises two wires; however, it is believed that the NTC temperature sensor is implicitly disclosed as having two wires according to the evidence provided by Takahashi and Jung.  Specifically, Jung discloses an NTC temperature sensor 270 that has two wires for outputting the electrical signal.  Likewise, Takahashi disclose the NTC temperature sensor 410 has two wires for putting the electrical signal.  Therefore, Laderer in view of Ha implicitly discloses that the NTC temperature sensor 192 has two wires for connecting the sensor to the adapter circuit board 250 via the multi-pole plug 172.

Addressing claims 6 and 20, the openings 170 on the insulating frame of Laderer correspond to the claimed accommodating grooves.

Addressing claims 7 and 21, fig. 3 of Laderer discloses a plurality of accommodating grooves 138 in the claimed manner.

Addressing claims 8 and 22, fig. 3 of Laderer discloses the interconnecting segment (176, 178) is in electrical and physical contact with the electrode connecting member of the electrical assembly.  Laderer does not explicitly discloses the welding connection between the interconnecting segment and the corresponding electrode connecting member.  However, Laderer discloses welding as a mean for providing electrical and physical connection between two electrically conductive elements [0123].  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the known welding technique for providing the known secured electrical connection between the interconnecting segment and the corresponding electrode connecting member.

Addressing claim 11, in figs. 1-4, Ha discloses the electrical connecting unit comprises a first connector 241 connected to the adapter circuit board (fig. 3), a second connector 121 connected to the battery management circuit board (fig. 1), and a cable which is pluggably connected with the first connector and the second connector (fig. 1 shows the cables resided within the second connector 121 for establishing the pluggable connection between the first and second connectors shown in fig. 4).

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laderer et al. (US 2012/0328919) in view of Ha et al. (US 2010/0247979) as applied to claims 1-8, 11 and 15-22 above, and further in view of Scholgi (US 2007/0266553).
Addressing claims 9 and 23, fig. 3 of Laderer discloses each accommodating groove defined in the insulating frame, the insulating frame has two walls, which are opposite each other.  However, Laderer does not disclose each wall includes the claimed first and second stopping blocks in the claimed manner.

Schlogl teaches a battery pack comprising a frame with walls having the first and second stopping blocks in the claimed manner (fig. 1, [0121]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the battery device of Laderer with the stopping blocks disclosed by Schlogl in order to retain the electrode connecting members.  Furthermore it is obvious to one of ordinary skill in the art that the distance between the first and second stopping blocks is greater than the thickness of the electrode connecting member in order for the electrode connecting member to be situated between and be retained by the first and second stopping blocks.

Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laderer et al. (US 2012/0328919) in view of Ha et al. (US 2010/0247979) as applied to claims 1-8, 11 and 15-22 above, and further in view of Nemoto et al. (US 2002/0136944).
Addressing claims 10 and 24, Laderer is silent regarding the electrode connecting member is made of aluminum-based metal material and the extension terminal is made of copper-based metal material.

Nemoto discloses battery device where the electrodes are made of aluminum based material and the terminals are made of copper based material [0027-0030].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the battery device of Laderer by substituting the known .

Response to Arguments
Applicant's arguments filed on 12/05/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1, 15 and their dependent claims based on the teaching of Laderer and Ha, the Applicants argued that part 174 of Laderer is not an extension terminal because part 174 is a conduit system comprising stiffening structure with channels for housing the lines 180 and 182, parts 176 and 178 are voltage tapping point and temperature measuring point and part 172 is a plug.  The argument is not persuasive because neither the claims or the specification requires any definition regarding the word “terminal” that structurally differentiates the part 174 of Laderer from the claimed extension terminal.  The part 174 of Laderer comprises portions 176 and 178 that are directly and electrically connected with the electrode connecting member, which qualifies portions 176 and 178 as the claimed internal connecting segments of the claimed extension terminal.  Laderer further discloses the stiffening structure is made of aluminum [0033] for housing electrically conductive lines that provides electrical connection between the electrodes of the batteries via the electrode connecting members to external devices via the external connecting segment, which qualifies the part 174 of Laderer as the structural equivalence to the claimed fixed segment.  Lastly, Laderer discloses the plug 172 for providing electrical connection between conductive lines and the electrodes of 
The Applicants further argued that the connector supporting member 250 of Ha is not the structural equivalence to the claimed adapter circuit board and the connectors 241/242 are not disclosed/illustrated as being connected to a printed circuit board as claimed.  The argument is not persuasive.  Figs. 3-4 of Ha shows the connector supporting member 250 is a board with electrical circuitry 241 and 242; therefore, the connector supporting member 250 is the structural equivalence to the claimed adapter circuit board.  The claims also do not require the connectors to be connected to a printed circuit board because the claim does not require a printed circuit board.  Figs. 3-4 of Ha shows the connectors are connected to the board 250 because they are supported by the board 250.
For the reasons above, Examiner maintains the position that claims 1-8, 11 and 15-22 are unpatentable over the disclosure of Laderer in view of Ha.
The arguments regarding the rejection of claims 9-10 and 23-24 are not persuasive because the arguments regarding the rejection of claims 1-8, 11 and 15-22 are not persuasive.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/03/2022 are